DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2022 has been entered.
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IN 201611044877, filed on December 29, 2016.

Drawings
	The drawings from March 14, 2022 are accepted and all drawing objections are withdrawn.

Specification
	The amended specification from March 14, 2022 is accepted and all specification objections are withdrawn.

Claim Objections
	All claim objections are withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a tube management structure for organizing a tube and a connector” in claim 24.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 24 is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification as filed shows that the following appears to be the corresponding structures, materials, or acts described in the specification as filed for the following 35 U.S.C. § 112(f) limitations:
A tube management structure – channels or trenches (specification as filed, paragraph [0069]).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, 11-14, and 20 are rejected under 35 U.S.C. 103 as unpatentable over Knight (WO 2012/125730) in view of Lee (WO 2009/132192) and	McMakin (US 2017/0342887).
Regarding claim 1, Knight discloses a support housing comprising: at least one sidewall (Fig. 3, elements 6 and 7) having a first segment (Fig. 3, element 7) and a second segment (Fig. 3, element 6), the first segment (Fig. 3, element 7) movable in relation to (pg. 8, middle paragraph, “door”) the second segment (Fig. 3, element 6) between an open (Fig. 3) and a closed position (Fig. 4); wherein at least a supporting part (Fig. 1 or Fig. 3, element 5) of the housing is translatable (Fig. 1, elements 1a and 1b “wheels, skid, track”) from an operating position (Fig. 4) to a loading position (pg. 7, middle paragraph, and Figs. 2 and 3), wherein the supporting part (Fig. 1 or Fig. 3, element 5) comprises one or more retainers (Fig. 1, elements 3 and partial upraised rim) configured to hold (Fig. 2) a disposable reaction container (Fig. 2, element 4 or pg. 3, “disposable reaction container”) upon re-translation of the supporting part (Fig. 1 or Fig. 3, element 5) to the operating position (Fig. 4) and movement of the first segment (Fig. 3, element 7) to the closed position (Fig. 4).
	Knight does not disclose a flexible bioprocess bag; and that the supporting part is tiltably translatable between a vertical orientation and a horizontal orientation.
Lee discloses a flexible bioprocess bag (abstract and paragraph [0019]).
	In the analogous art of bioreactor housing, it would have been obvious to one skilled in the art before the effective filing date to modify the bioreactor housing of Knight with the flexible bioprocess bag of Lee in order to produce cell culture-based or fermentation-based biological or chemical products in a sterile environment (Lee, paragraphs [00005]-[00006]).
	McMakin discloses that a supporting part (claim 1, “door panel”) is titably translatable (Fig. 4 and paragraph [0006] “hinge”) between a vertical orientation (Figs. 4, 6, and 7A and claim 1 “closed position”) and a horizontal orientation (Fig. 4 “90° door swing” and claim 1 “open position”).
	In the analogous art of reactor chamber doors, it would have been obvious to one skilled in the art before the effective filing date to modify the placement of a hinge or pivot point on the supporting part of modified Knight to attach it to the door of the chamber in the same configuration of the supporting part of McMakin, so as to make it tiltably translatable between a vertical orientation and a horizontal orientation. It would be useful to do this to accommodate a bioreactor bag during transportation into and out of a chamber.
	Regarding the limitation “configured to hold a flexible bioprocess bag upon re-translation of the supporting part to the operating position and movement of the first segment to the closed position” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Knight would be fully capable of operating in this manner given the retainers (Fig. 1, elements 3 and partial upraised rim). 
Regarding claim 2, Knight discloses that the first segment (Fig. 3, element 7) is tiltably movable (Fig. 3, element 7 is tilted open) in relation to the second segment (Fig. 3, element 6).
Regarding claim 3, Knight discloses the supporting part (Fig. 1 or Fig. 3, element 5) and the first segment (Fig. 3, element 7).
Knight does not disclose that the supporting part is integral to the first segment.
	Regarding the limitation “that the supporting part is integral to the first segment”, absent unexpected results, integration of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(V)(B).
Regarding claim 5, Knight discloses the supporting part (Fig. 1 or Fig. 3, element 5).
	Knight does not disclose that the supporting part is translatable at an inclination angle less than 45 degrees from a horizontal plane.
	McMakin discloses that the supporting part (claim 1, “door panel”) is translatable at an inclination angle less than 45 degrees from a horizontal plane (Fig. 4 “90° door swing” and claim 1 “open position”).
	In the analogous art of reactor doors, it would have been obvious to one skilled in the art before the effective filing date to modify the placement of a hinge or pivot point on the supporting part of modified Knight to attach it to the door of the chamber in the same configuration of the supporting part of McMakin, so as to make it tiltably translatable between a vertical orientation and a horizontal orientation. It would be useful to do this to accommodate a bioreactor bag during transportation into and out of a chamber.
	Regarding claim 6, Knight discloses the supporting part (Fig. 1 or Fig. 3, element 5).
	Knight does not disclose that the supporting part is translatable to a position less than 150 cm from ground level.
	McMakin discloses the supporting part (claim 1, “door panel”) is translatable (Fig. 4 “90° door swing”).
In the analogous art of reactor doors, it would have been obvious to one skilled in the art before the effective filing date to modify the placement of a hinge or pivot point on the supporting part of modified Knight to attach it to the door of the chamber in the same configuration of the supporting part of McMakin, so as to make it tiltably translatable between a vertical orientation and a horizontal orientation. It would be useful to do this to accommodate a bioreactor bag during transportation into and out of a chamber.
	Regarding the limitation “to a position less than 150 cm from ground level”, absent unexpected results, changes in size/proportion of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(IV)(A).
Regarding claim 11, Knight discloses at least one side wall (Fig. 3, elements 6 and 7) comprises a base segment (Fig. 3, horizontal bottom of element 6).
	Knight does not disclose that a portion of the base segment is movable towards a vertical plane.
	However, it would have been obvious to one skilled in the art before the effective filing date to modify the base segment so that it is movable towards a vertical plane in order to place bioreactor bag and associated tubing below the bag into the bioreactor chamber. This could be done through the use of separable base segment from the sidewalls, used in conjunction with a hinge in order to rotate towards a vertical plane.
In addition, according to MPEP § 2144.04(V)(D), adjustability of a part is not a patentable advance.
Regarding claim 12, Knight discloses the portion of the base segment (Fig. 3, horizontal bottom of element 6) is configured to connect (Figs. 3 and 4, where element 5 is loaded into element 6) to a bottom portion of the disposable reaction container (pg. 3, “disposable reaction container”) supported by the supporting part (Fig. 1 or Fig. 3, element 5).
Knight does not disclose a flexible bioprocess bag.
Lee discloses a flexible bioprocess bag (abstract and paragraph [0019]).
	In the analogous art of bioreactor housing, it would have been obvious to one skilled in the art before the effective filing date to modify the bioreactor housing of modified Knight with the flexible bioprocess bag of Lee in order to produce cell culture-based or fermentation-based biological or chemical products in a sterile environment (Lee, paragraphs [00005]-[00006]).
Regarding claim 13, Knight discloses the portion of the base segment (Fig. 3, horizontal bottom of element 6); and, re-translation of the supporting part (Fig. 1 or Fig. 3, element 5) to the operating position (Fig. 4).
	Knight does not disclose that the portion of the base segment is movable towards a horizontal plane.
	However, it would have been obvious to one skilled in the art before the effective filing date to modify the device of modified Knight to have a separable, hinged base segment that would be movable towards a horizontal plane upon re-translation of the supporting part to the operating position in order to have a flat base for the bioreactor to be supported on.
In addition, according to MPEP § 2144.04(V)(D), adjustability of a part is not a patentable advance.
Regarding claim 14, Knight discloses that the disposable reaction container (pg. 3, “disposable reaction container”) comprises a mixing unit (Fig. 2, element 2).
Knight does not disclose a flexible bioprocess bag.
Lee discloses a flexible bioprocess bag (abstract and paragraph [0019]).
	In the analogous art of bioreactor housing, it would have been obvious to one skilled in the art before the effective filing date to modify the bioreactor housing of modified Knight with the flexible bioprocess bag of Lee in order to produce cell culture-based or fermentation-based biological or chemical products in a sterile environment (Lee, paragraphs [00005]-[00006]).
Regarding claim 20, Knight discloses a base segment (Fig. 3, horizontal bottom of element 6) or side wall (Fig. 3, elements 6 and 7); and a sparger (pg. 3, under (b)(iv) “sparge”) in the disposable reaction container (pg. 3, “disposable reaction container”).
	Knight does not disclose a second drive unit or a second mixing unit; Knight also does not disclose a mating gas supply retainer or a flexible bioprocess bag.
	However, Knight does disclose a first drive unit (pg. 3, “motor on the carriage”) and a first mixing unit (pg. 3, “the shaft and impellar”).
	Regarding the limitation “the second drive unit” and “the second mixing unit”, absent unexpected results, duplication of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B).
Lee discloses a flexible bioprocess bag (abstract and paragraph [00019]) and a mating gas supply retainer (paragraph [000106], “The inlet gas line 128 and the harvest line 130 are connected to the bottom of the vessel through an opening 42 formed in the side panel 8 of the housing 4”).
In the analogous art of bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the housing of modified Knight with the mating gas supply retainer in Lee in order to allow gas lines to enter the bioreactor chamber without being kinked or displaced from their intended positions.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as unpatentable over Knight (WO 2012/125730) in view of Lee (WO 2009/132192) and McMakin (US 2017/0342887), further in view of Martin (US 2010/0055764).
Regarding claim 7, Knight discloses the first segment (Fig. 3, element 7).
Knight does not disclose that the first segment is collapsible in a longitudinal direction.
Martin discloses a telescoping sidewall that is collapsible in the longitudinal direction (paragraph [0055] and claim 16).
In the analogous art of housing for cell culture bags, it would have been obvious to one skilled in the art before the effective filing date to modify the first segment of the housing of modified Knight with the collapsible sidewall of Martin in order to reduce the space needed to open the first segment in the surrounding laboratory area.
	In addition, regarding the limitation “collapsible in a longitudinal direction”, absent unexpected results, making parts adjustable would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(V)(D).
Regarding claim 9, Knight discloses a supporting part (Fig. 1 or Fig. 3, element 5).
	Knight does not disclose that the supporting part is collapsible in a longitudinal direction.
Martin discloses collapsibility in the longitudinal direction (paragraph [0055] and claim 16).
In the analogous art of housing for cell culture bags, it would have been obvious to one skilled in the art before the effective filing date to modify the supporting part of the housing of modified Knight with the collapsibility of Martin in order to help unfold the culture bag (Martin, paragraph [0056]). Helping to unfold the culture bag correctly would allow for fewer incidents of a partially folded bioreactor bag at the bottom portion where unfolding the bottom portion would be difficult for an operator to accomplish when the bioreactor bag is already full of weighty media. A partially folded bioreactor bag also has less volume, so fully unfolding the bioreactor bag correctly also has volumetric production advantages in a bioreactor run. Lastly, there are quality advantages in a fully unfolded bioreactor bag, as kinking or cutting off flow in certain segments of the bag would isolate cells from media and gas exchange (Martin, paragraph [0004]).
Also, it would have been obvious to one skilled in the art before the effective filing date to modify the supporting part in order to have the supporting part be collapsible or to slide or retract in a longitudinal direction, much like a retractable plank, in order to help extend and unfold a bioreactor bag as the supporting part is extended so that the bag can be successfully unfolded and loaded into the bioreactor chamber.
In addition, absent unexpected results, making parts adjustable would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(V)(D).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as unpatentable over Knight (WO 2012/125730) in view of Lee (WO 2009/132192) and McMakin (US 2017/0342887), as applied to claim 1, in view of Gebauer (US 2015/0029815).
Regarding claim 8, Knight discloses the first segment (Fig. 3, element 7).
	Knight does not disclose that the first segment is collapsible in a transverse direction. 
	Gebauer discloses that the first segment (abstract and paragraph [0006] “sliding door”) is collapsible (paragraph [0006] “closable by a sliding door”) in a transverse direction (Figs. 1-2).
	In the analogous art of mixing systems, it would have been obvious to one skilled in the art before the effective filing date to modify the first segment of modified Knight with the collapsible first segment of Gebauer in order to provide easy access inside the vessel in a space saving manner (Gebauer, paragraph [0006]).
Regarding claim 10, Knight discloses a supporting part (Fig. 1 or Fig. 3, element 5).
	Knight does not disclose that the supporting part is collapsible in a transverse direction.
	Gebauer discloses collapsibility (paragraph [0006] “closable by a sliding door”) in a transverse direction (Figs. 1-2).
In the analogous art of mixing systems, it would have been obvious to one skilled in the art before the effective filing date to modify the supporting part of modified Knight with the collapsible supporting part of Gebauer in order to provide easy access inside the vessel in a space saving manner (Gebauer, paragraph [0006]).
In addition, it would have been obvious to one skilled in the art before the effective filing date to modify the supporting part in order to have the supporting part be collapsible or to slide or retract in a transverse direction, much like a retractable screen door, in order to help stretch a bioreactor bag being loaded into the bioreactor chamber.

Claim 15 is rejected under 35 U.S.C. 103 as unpatentable over Knight (WO 2012/125730) in view of Lee (WO 2009/132192) and McMakin (US 2017/0342887), further in view of Nanba (US 2018/0223233).
Regarding claim 15, Knight discloses connecting to a mixing unit (Fig. 2, element 2) in the disposable reaction container (Fig. 2, element 4 or pg. 3, “disposable reaction container”); and a base segment (Fig. 3, horizontal bottom of element 6).
	Knight does not disclose that a base segment comprises a magnetic drive unit or the flexible bioprocess bag.
	Lee discloses a flexible bioprocess bag (abstract and paragraph [00019]).
In the analogous art of bioreactor housing, it would have been obvious to one skilled in the art before the effective filing date to modify the bioreactor housing of modified Knight with the flexible bioprocess bag of Lee in order to produce cell culture-based or fermentation-based biological or chemical products in a sterile environment (Lee, paragraphs [00005]-[00006]).
Nanba discloses a magnetic drive unit (paragraphs [0086]-[0087]).
	In the analogous art of culture bags, it would have been obvious to one skilled in the art before the effective filing date to modify the device of modified Knight with the magnetic drive unit of Nanba in order to agitate the solution by driving the agitator via magnetic forces so that the sealed bioprocess bag has less chance of contamination to the outside environment.

Claims 24 and 28 are rejected under 35 U.S.C. 103 as unpatentable over Knight (WO 2012/125730) in view of Lee (WO 2009/132192) and McMakin (US 2017/0342887), further in view of Goodwin (US 2012/0175012).
Regarding claim 24, Knight does not disclose a tube management structure for organizing a tube and a connector connected to the flexible bioprocess bag.
Lee discloses a flexible bioprocess bag (abstract and paragraph [00019]).
Goodwin discloses a tube management structure (Fig. 5, element 148 and 150) for organizing a tube and a connector (paragraph [0069] “ports and tubes”) connected to the flexible bioprocess bag (paragraph [0036]).
In the analogous art of mixing systems, it would have been obvious to one skilled in the art before the effective filing date to modify the device of modified Knight with the tube management system of Goodwin in order to hold and organize tubes and prevent unwanted kinking (Goodwin, paragraph [0068]).
Regarding claim 28, Knight discloses the supporting part (Fig. 1 or Fig. 3, element 5) and a retainer (Fig. 1, elements 3 and partial upraised rim).
Knight does not disclose a retainer attachable to a mating retaining member of the flexible bioprocess bag.
Lee discloses a flexible bioprocess bag (abstract and paragraph [00019]).
	Goodwin discloses a retainer (Fig. 6, element 176 “enlarged opening … into which a plate 178 is removably positioned) and a mating retaining member (Fig. 17, element 410 “port”) of the flexible bioprocess bag (paragraph [0036]).
	In the analogous art of bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the supporting part and retainer of modified Knight with the retainer and mating retaining member of Goodwin, in order to be able to place a port of the bioprocess bag into a retainer opening so that it does not shift or kink, and is still accessible to the outside of the reactor chamber.

Claims 25-26 are rejected under 35 U.S.C. 103 as unpatentable over Knight (WO 2012/125730) in view of Lee (WO 2009/132192) and McMakin (US 2017/0342887), further in view of Goodwin (US 2012/0175012) and Zumbrum (US 2014/0103077).
Regarding claim 25, Knight discloses the supporting part (Fig. 1 or Fig. 3, element 5).
Knight does not disclose that at least one interface retainer provided in the supporting part, wherein an interface retainer attachable to an interface plate of the flexible bioprocess bag.
	Goodwin discloses at least one interface retainer (Fig. 4, element 116).
	In the analogous art of bioreactor chambers, it would have been obvious to one skilled in the art before the effective filing date to modify the device of Knight with the interface retainer of Goodwin in order to have tubing accessible to the operator on side of the reactor chamber during operation.
	Knight does not disclose an interface plate of the flexible bioprocess bag.
	Zumbrum discloses an interface plate (Fig. 2, element 110) of the flexible bioprocess bag (abstract).
	In the analogous art of flexible bioprocess bags, it would have been obvious to one skilled in the art before the effective filing date to modify the device of Knight in view of Goodwin with the in order to organize and fix the bioprocess bag tubing in place so that it is easily accessible to the operator.
Regarding claim 26, Knight does not disclose that the interface retainer is variable in at least one direction.
	Goodwin discloses at least one interface retainer (Fig. 4, element 116) is variable in at least one direction (paragraph [0064], “pivot to open and close access 114”).
In the analogous art of bioreactor chambers, it would have been obvious to one skilled in the art before the effective filing date to modify the device of Knight with the interface retainer of Goodwin in order to have tubing accessible to the operator on side of the reactor chamber during operation.

Claims 27 is rejected under 35 U.S.C. 103 as unpatentable over Knight (WO 2012/125730) in view of Lee (WO 2009/132192) and McMakin (US 2017/0342887), further in view of Cirou (US 2012/0138522).
	Regarding claim 27, Knight discloses the supporting part (Fig. 1 or Fig. 3, element 5) and the sidewall (Fig. 3, elements 6 and 7); as well as the support housing (see claim 1).
	Knight does not disclose at least one sensor provided in at least one of the supporting part and the side wall, wherein a sensor determines a position of the supporting part and an object adjacent to the support housing.
	Cirou discloses at least one sensor (paragraph [0120], “position sensor”), wherein a sensor (paragraph [0120], “position sensor”) determines a position (paragraph [0120], “detecting the closed door position and the other position”).
	In the analogous art of doors in biological liquid treatment equipment, it would have been obvious to one skilled in the art before the effective filing date to modify the device of Knight with the sensor of Cirou in order to determine if the entire housing is closed and ready to operate.	
	Regarding the limitation “a sensor determines a position of the supporting part and an object adjacent to the support housing”, the sensor of Cirou would be able to operate in this manner, since it is a position sensor.

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mahajan (US 2016/0304824) – A bioreactor system includes a bag coupled to an agitator motor.
Beese (US 2010/0291674) – A single-use bioreactor uses a magnetic mixing device.
Gebauer (US 2019/0015799) – A rigid housing for holding a flexible bag; this application has a common inventor as the instant application.
Olsen (US 2017/0175066) – This invention is a flexible bag used in bioreactors and cell culture.
Galliher (US 7,819,934) – This invention is a containment system for bioreactors or cell culture that has an access hatch with an access port on the top of the access hatch.

Response to Arguments
	Applicant’s arguments filed on March 14, 2022 with respect to the claims have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799       

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799